IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00436-CR

CURTIS LEWIS BROWN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee




                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-165-C1


                             ABATEMENT ORDER


      Appellant’s brief was due on February 6, 2020.           Appellant’s counsel has

requested and received four extensions of time to file appellant’s brief for a total of

approximately 210 days to file the brief. When the last extension was granted, the

Court warned counsel that “if the brief is not timely filed, this Court may have to refer

the matter to the trial court to determine whether appellant is receiving effective
assistance of counsel and whether new or additional counsel should be appointed.” No

brief has been filed, and counsel seeks yet another extension, this time for 25 days, and

provides information in his motion which indicates to the Court that counsel will not be

able to file the brief within the proposed extended time either.

       The Court finds it has become necessary to involve the trial court in this matter.

       Accordingly, this appeal is ABATED to the trial court to hold a hearing to

determine whether appointed counsel is able to fulfill his duties and obligations to this

appellant, whether appellant is receiving affective assistance of counsel, and if not,

whether to appoint new or additional counsel to represent appellant effectively.       The

trial court is ordered to hold such hearing, either in person or virtually, within 35 days

from the date of this Order. A supplemental clerk’s record containing the trial court’s

written determination must be filed within 42 days from the date of this Order.




                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed August 11, 2020
[RWR]




Brown v. State                                                                       Page 2